Citation Nr: 0623221	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for residuals of a 
drill injury to the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In this decision, the RO denied entitlement to 
service connection for back, respiratory, and left index 
finger disabilities.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a chronic lung or 
respiratory disease and there are no current residuals 
associated with any in-service exposure to asbestos.

2.  There is no current diagnosis of a left index finger 
deformity or disability associated with an in-service injury.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in, or 
aggravated by, active service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Residuals of a left index finger injury were not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002 and March 2005.  These letters informed 
him of the requirements to establish service connection for 
his claimed disabilities.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  The initial VCAA 
notification was issued prior to the initial adverse decision 
of August 2002.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims on appeal.  The VCAA letters 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disabilities.  
However, he was not informed of the type of evidence 
necessary to establish a particular evaluation or the 
effective date for the award of service connection.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
Agency of Original Jurisdiction (AOJ), the Board must 
consider whether the veteran has been prejudiced thereby.)  
As the Board concludes below that there is no evidence that 
residuals of exposure to asbestos or a finger injury 
currently exist and, therefore, that such residuals were not 
incurred during active service, the issue of determining the 
elements discussed above, on these matters, are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's active service medical records.  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service private and VA 
treatment.  The private and VA treatment records have been 
obtained and incorporated into the claims file.  As discussed 
in the REMAND section of this decision, the veteran has 
identified VA treatment during the late 1950s that is not of 
record.  However, this treatment was only noted for his back 
disability and not the disorders decided below.  Development 
of this evidence is not required to render a decision on the 
other issues on appeal as the identified treatment does not 
concern the right index finger or the veteran's respiratory 
system.  Therefore, the Board finds that further development 
of the medical records is not warranted regarding the issues 
decided below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has not received a VA compensation examination.  However, as 
the current active service and post-service medical evidence, 
which includes multiple comprehensive physical examinations, 
does not show the existence of the claimed disabilities and 
residuals, further examination is not required to make an 
equitable determination in this case.

The veteran was given an opportunity to request a hearing 
before VA.  He declined this opportunity in the substantive 
appeal (VA Form 9) he submitted in August 2003.  Based on the 
above analysis, the Board concludes that further development 
of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran has claimed that he incurred a chronic 
respiratory disorder as a result of his exposure to asbestos 
and welding galvanized metal during his active service 
onboard U. S. Navy ships in World War II.  He also claimed 
that he incurred a drill bit injury to his left index finger 
while working with metal during active service.  To support 
these assertions, the veteran has submitted a number of lay 
statements.  Theses statements discussed the veteran's 
problems with back pain.  None of the lay statements 
indicated injury or symptomatology associated with the 
veteran's lungs or fingers.

A comprehensive physical examination upon his entry into 
active service in April 1943 found his lungs normal and his 
chest X-ray was negative.  A review of his musculoskeletal 
system found no defects.  The service medical records do not 
report any complaints, treatment, or diagnosis for lung 
problems or hand injuries during the active service period.  
His separation examination conducted in November 1945 
indicated that the veteran's only history of illness or 
injury were the usual childhood diseases.  On examination, 
his extremities and respiratory system were normal.  Under 
the summary of defects, the examiner listed "none."

The veteran's post-service treatment records beginning in the 
mid-1990s noted diagnoses for diabetes mellitus, coronary 
artery disease, low back pain, apical thrombus, and 
hypertension.

During the late 1990s, the private treatment records noted 
one episode of bronchitis and pneumonia.  The pneumonia was 
confirmed by chest X-ray in January 1998.  However, chest X-
rays in January and April 1998 did not report any other 
respiratory disorder or the existence of asbestosis.  Since 
1998, there has been no diagnosis for a respiratory disorder.  
The primary ailment and treatment given to the veteran since 
the mid-1990s has been for his coronary artery disease and 
apical thrombus, for which he was given anti-coagulation 
therapy during the early 2000's.  Since 1998, the physical 
examinations have consistently found the veteran's lungs to 
be clear in all fields to auscultation and percussion.  The 
available post-service medical records have not described or 
diagnosed any finger injury or disability.

A letter from a private physician (Dr. R.M.T.) dated in 
September 2000 discussed the veteran's current back pain.  A 
letter from the veteran's private treating physician (Dr. 
S.K.U.) dated in July 2003 indicated that he had treated the 
veteran for "a number of years."  Dr. S.K.U. reported that 
the veteran's current problems were back pain and heart 
disease.  

While the veteran is competent to present evidence on 
injuries, there is no in-service medical evidence that 
corroborates his claim of a drill bit injury to his left 
index finger.  There is no current medical evidence of any 
injury, deformity, or abnormality with any of the veteran's 
fingers.  There is no diagnosis of a disability or deformity 
of any finger.  There is no discussion of a history of a 
drill bit injury to the left index finger in any of the 
treatment records.  The first and only evidence of a drill 
bit injury to the left index finger was in the veteran's 
written assertions to the VA in connection with this claim.  
As there is no evidence or diagnosis of such a disability in 
any of the medical evidence, this claim must be denied.  The 
veteran's lay evidence of such an injury and residual 
disability are not creditable as the contemporaneous medical 
evidence does not corroborate his claimed history.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
veteran's claims can be contradicted by his contemporaneous 
medical history and complaints.)

Regarding the claimed respiratory disability, private 
examiners in the late 1990s noted single episodes of 
bronchitis and pneumonia.  However, regular physical 
examination after these episodes has consistently shown the 
lungs to be clear.  The medical examiners have consistently 
diagnosed cardiovascular disorders as the etiology of the 
veteran's current complaints.  There is no radiological 
evidence or medical diagnosis for asbestosis.  As there is no 
competent medical evidence that the veteran currently suffers 
with a chronic respiratory disability, this claim must be 
denied.  

Without a current disability or chronic disease associated 
with the veteran's left index finger and respiratory system, 
service connection for such disabilities is not authorized.  
While the veteran is competent to render evidence on injury 
and symptomatology, he does not have the medical expertise to 
render a diagnosis or opinion on the etiology of his reported 
symptoms.  See Espiritu, supra.  The competent evidence does 
not show the existence of any chronic disease or disability 
associated with the veteran's left index finger or 
respiratory system.  Therefore, the preponderance of the 
evidence is against the claims for service connection and the 
doctrine of reasonable doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  Without a current disability, disease, or residuals 
of an injury, service connection must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for residuals of a drill 
injury to the left index finger is denied.


REMAND

The veteran has presented lay evidence that he sustained a 
back injury during active service while carrying heavy metal 
and electrical instruments.  Also submitted were lay 
statements from family and friends that corroborated his 
claim that his back problems began during his active service 
period.  His current medical records note a history of back 
complaints at least since the mid-1990s.  These complaints 
concern all segments of his back.  Dr. R.M.T. has associated 
the veteran's current back problems with his reported injury 
during active service.  Unfortunately, the service medical 
records are silent regarding any injury, complaint, or 
diagnosis of a back disorder.  Under the circumstances, the 
Board finds that a remand is necessary to afford the veteran 
a VA compensation examination to determine the nature of his 
current back disability and whether this disability was 
incurred as a result of his active service.  See 38 U.S.C.A. 
§ 1154(b), 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Myers 
v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 
Vet. App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)

Dr. R.M.T.'s letter of September 2000 indicates that the 
veteran received treatment for his back disability in the 
late 1950s at a VA facility.  On remand, the AOJ should 
contact the veteran and request that he identify the VA 
facility at which he sought this treatment.  If this facility 
is identified by the veteran, then the RO should request 
these treatment records.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for a back disability, 
please send the veteran the appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the veteran 
and request that he identify the VA 
facility at which he received treatment 
for his back disability during the 1950s.  
If the veteran is able to identify this 
facility, the AOJ should contact the 
facility and request the veteran's 
treatment records.  This development must 
continue until the records are received, 
the custodian indicates that the records 
are no longer available, or the AOJ 
determines that further development would 
be futile.  All responses and/or evidence 
received must be associated with the 
claims file.

3.  Thereafter, The veteran should be 
afforded a VA compensation (orthopedic) 
examination.  This examination is to 
determine whether the veteran currently 
suffers with any residuals associated 
with an in-service injury to his back.  
The claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The veteran has presented lay evidence 
that he sustained a back injury during 
active service while carrying heavy metal 
and electrical instruments.  The service 
medical records are silent regarding any 
injury, complaint, or diagnosis of a back 
disorder.  His current medical records 
note a history of back complaints at 
least since the mid-1990s.  These 
complaints concern all segments of his 
back.  Dr. R.M.T. has associated the 
veteran's current back problems with his 
reported injury during active service.  
The VA examiner should answer the 
following question.

Does the veteran currently suffer with a 
back disability (please include a review 
of all spinal segments in making this 
determination)?  If so, please provide 
all appropriate diagnoses.

Is it at least as likely as not that any 
current back disability was incurred 
during active service?  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for a back disability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


